EXHIBIT 10.1
EXECUTION COPY
 
AMENDMENT NO. 1
to
REGISTRATION RIGHTS AGREEMENT
between
TIME WARNER INC.
(f/k/a AOL TIME WARNER INC.)
and
TIME WARNER CABLE INC.,
Dated as of May 20, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
 
       
Definitions
       
 
       
SECTION 1.01. General
    1  
SECTION 1.02. Amendment to Section 1.1 of the Agreement
    1  
SECTION 1.03. New Section 1.4
    3  
 
       
ARTICLE II
       
 
       
General; Securities Subject to this Agreement
       
 
       
SECTION 2.01. Amendment to Section 2.2 of the Agreement
    3  
SECTION 2.02. Amendment to Section 2.3 of the Agreement
    3  
 
       
ARTICLE III
       
 
       
Demand Registration
       
 
       
SECTION 3.01. Amendment to Section 4.1 of the Agreement
    4  
SECTION 3.02. Amendment to Section 4.3 of the Agreement
    4  
SECTION 3.03. Amendment to Section 4.5 of the Agreement
    4  
SECTION 3.04. Amendment to Section 5.1 of the Agreement
    4  
SECTION 3.05. Amendment to Section 6.1(a) of the Agreement
    5  
SECTION 3.06. Amendment to Section 6.3(b) of the Agreement
    5  
SECTION 3.07. Amendment to Section 6.10 of the Agreement
    5  
 
       
ARTICLE IV
       
 
       
Miscellaneous
       
 
       
SECTION 4.01. Rights
    5  
SECTION 4.02. Counterparts and Signature
    6  
SECTION 4.03. GOVERNING LAW
    6  

-i-

 



--------------------------------------------------------------------------------



 



     AMENDMENT NO. 1 (this “Amendment”), dated as of May 20, 2008, to
REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of March 31, 2003,
between TIME WARNER INC. (f/k/a AOL TIME WARNER INC.), a Delaware corporation
(“AOLTW”), and TIME WARNER CABLE INC., a Delaware corporation (the “Issuer”).
          WHEREAS concurrently with the execution of this Amendment, in
connection with the contemplated separation of AOLTW and the Issuer, AOLTW, the
Issuer, Time Warner Entertainment Company, L.P., TW NY Cable Holding Inc.,
Warner Communications Inc., Historic TW Inc. and American Television and
Communications Corporation are entering into a Separation Agreement (the
“Separation Agreement”); and
          WHEREAS AOLTW and the Issuer desire to reflect their agreement with
respect to the amendment of certain provisions of the Agreement.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged by this Amendment, AOLTW and the Issuer,
for themselves, their successors and assigns, agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. General. Unless otherwise specified herein, capitalized
terms used but not defined in this Amendment shall have the meanings set forth
in the Agreement. References in the Agreement to “this Agreement” shall be
deemed to refer to the Agreement as amended by this Amendment. Notwithstanding
the foregoing, the date of the Agreement, as amended hereby, shall in all
instances remain March 31, 2003, and references to “the date hereof”, “the date
of this Agreement” and “the Effective Date” in the Agreement shall continue to
refer to March 31, 2003.
          SECTION 1.02. Amendment to Section 1.1 of the Agreement.
          (a) The definition of “Registrable Securities” in Section 1.1 of the
Agreement is hereby amended and restated in its entirety as follows:
          “‘Registrable Securities’ means each of the following: (a) any and all
shares of Common Equity now or hereafter held by AOLTW or its Affiliates
(including those issued or issuable in connection with the TWNY Exchange or the
High Vote-Low Vote Exchange or any other transaction contemplated by the
Separation Agreement) or issued or issuable upon conversion of any convertible
security or exercise of any warrants or options held by AOLTW or its Affiliates,
(b) any shares of Common Equity or any other securities issued or issuable to a
Stockholder or any of its Affiliates in respect of any Registrable Securities by
way of a conversion, exchange, replacement, stock dividend or stock split or
other distribution in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization, spin-off, split-off or

-1-



--------------------------------------------------------------------------------



 



otherwise and any shares of Common Equity or voting common stock or other
securities issuable upon conversion, exercise or exchange thereof, and (c) all
shares of Common Equity or other securities described in (b) above owned by any
Permitted Transferee that were transferred in accordance with the terms of this
Agreement and were Registrable Securities at the time such shares or securities
were transferred to such Permitted Transferee; provided that in the case of each
of clause (a), (b) and (c) above, all such shares of Common Equity (whether now
held or issued or issuable upon conversion of any convertible security or
exercise of any warrants or options) or other securities described in (b) above
shall cease to be Registrable Securities upon consummation of the Distribution.
          (b) The definition of “Initial Public Offering” in Section 1.1 of the
Agreement is hereby amended and restated in its entirety as follows:
          “‘Initial Public Offering’ means the distribution to creditors of ACC
of shares of the Common Equity in accordance with ACC’s plan of reorganization,
effective as of February 13, 2007, under chapter 11 of title 11 of the United
States Code.”
          (c) The following definitions are hereby added to Section 1.1 of the
Agreement in alphabetical order:
          “‘ACC’ means Adelphia Communications Corporation.
          ‘Amendment’ has the meaning set forth in the preamble.
          ‘Distribution’ has the meaning set forth in Article I of the
Separation Agreement.
          ‘Eligible Holders’ has the meaning set forth in Article I of the
Separation Agreement.
          ‘FINRA’ means the Financial Industry Regulatory Authority.
          ‘High Vote-Low Vote Exchange’ has the meaning set forth in
Section 2.06(b) of the Separation Agreement.
          ‘Separation’ has the meaning set forth in Article I of the Separation
Agreement.
          ‘Separation Agreement’ has the meaning set forth in the recitals to
the Amendment.
          ‘Separation Demand’ has the meaning set forth in Section 4.1(a) of the
Agreement.
          ‘TWNY Exchange’ has the meaning set forth thereto in Section 2.03(b)
of the Separation Agreement.”

-2-



--------------------------------------------------------------------------------



 



          SECTION 1.03. New Section 1.4. Article I of the Agreement is hereby
amended by adding a new Section 1.4 at the end thereof:
          “1.4 Sales and other Dispositions of Securities. For purposes of
Articles IV, V and VI of this Agreement, the terms “sale”, “sell”, “sold”,
“selling”, “seller” or similar terms shall be deemed to include the correlative
forms of the terms “disposition”, “dispose of”, “disposed of”, “disposing of”,
“disposing person” or similar terms, as may be appropriate in furtherance of the
Separation. For the avoidance of doubt, “disposition” and its correlative forms
shall include a spin-off, split-off, whether by way of exchange offer or
merger/election transaction, or any other manner by which the Distribution is
effected.”
ARTICLE II
General; Securities Subject to this Agreement
          SECTION 2.01. Amendment to Section 2.2 of the Agreement. Section 2.2
of the Agreement is hereby amended and restated in its entirety as follows:
          “Registrable Securities. As to any particular Registrable Securities,
once issued, such securities shall cease to be Registrable Securities (a) when a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such Registration Statement, (b) when they shall
have been distributed to the public pursuant to Rule 144 (or any successor
provision then in effect) under the Securities Act, (c) when they shall have
been otherwise transferred, and, in accordance with Section 3.1, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered, (d) when they shall have become freely transferable without
registration under the Securities Act, (e) when they shall have ceased to be
outstanding or (f) upon the consummation of the Distribution.”
          SECTION 2.02. Amendment to Section 2.3 of the Agreement. Section 2.3
of the Agreement is hereby amended and restated in its entirety as follows:
          “Holders of Registrable Securities. Each of the following shall be
deemed to be a Stockholder: (a) any Person owning of record Registrable
Securities, or holding an option to purchase, or a security convertible into or
exercisable or exchangeable for, Registrable Securities, whether or not such
acquisition or conversion has actually been effected, and (b) with respect to
any shares of Class A Common Stock issued or issuable pursuant to the TWNY
Exchange or the High Vote-Low Vote Exchange, whether held or to be held by AOLTW
or its Affiliates or to be transferred to AOLTW pursuant to the Separation
Agreement, AOLTW. If the Issuer receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Issuer may act upon the basis of the instructions, notice or
election received from

-3-



--------------------------------------------------------------------------------



 



AOLTW. Registrable Securities issuable upon exercise of an option or upon
conversion of another security shall be deemed outstanding for the purposes of
this Agreement.”
ARTICLE III
Demand Registration
          SECTION 3.01. Amendment to Section 4.1 of the Agreement.
Section 4.1(a) of the Agreement is hereby amended and restated in its entirety
as follows:
          “(a) At any time after the completion of the Initial Public Offering,
a Stockholder may make a written request to the Issuer to register, and the
Issuer shall register, on the appropriate form, under the Securities Act, the
number of Registrable Securities stated in such request (a ‘Demand
Registration’). Any request by AOLTW pursuant to this Section 4.1(a) may be made
to facilitate the Separation (a ‘Separation Demand’).”
          SECTION 3.02. Amendment to Section 4.3 of the Agreement. Section 4.3
of the Agreement is hereby amended and restated in its entirety as follows:
          “Underwriting. If the Issuer or the Majority Requesting Stockholders
elect, the Issuer shall use all commercially reasonable efforts to cause the
sale of Registrable Securities relating to a Demand Registration (other than an
OTC Hedging Transaction or a registration pursuant to a Separation Demand) to be
in the form of a firm commitment underwritten offering, and the Lead Underwriter
shall be selected in accordance with Section 6.9.”
          SECTION 3.03. Amendment to Section 4.5 of the Agreement. Section 4.5
of the Agreement is hereby amended and restated in its entirety as follows:
          “Cutback Provisions. All offerings made in respect of Demand
Registrations (other than pursuant to a Separation Demand) shall be subject to
the limitations set forth in Section 6.10.”
          SECTION 3.04. Amendment to Section 5.1 of the Agreement. Section 5.1
of the Agreement is hereby amended and restated in its entirety as follows:
          “Issuer Incidental Registration. At any time after the Closing, if a
Stockholder requests a Demand Registration (other than a Separation Demand) in
accordance with Article IV, then the Issuer shall have the right, subject to the
limitations set forth in Section 6.10, to register Issuer Securities or
securities for the account of any stockholder of the Issuer other than the
Stockholders. In connection with any Demand Registration under Article IV
involving an underwritten offering, the Issuer shall not include any securities
of the Issuer for the account of any Person other than the Stockholders unless
such Person accepts the terms of the underwritten offering as agreed upon
between the Lead Underwriter and the Stockholders requesting registration.”

-4-



--------------------------------------------------------------------------------



 



          SECTION 3.05. Amendment to Section 6.1(a) of the Agreement.
Section 6.1(a) of the Agreement is hereby amended and restated in its entirety
as follows:
          “(a) the Issuer shall, as expeditiously as practicable, prepare and
file with the Commission a Registration Statement on Form S-3 (or, if the Issuer
is not then eligible to use Form S-3, on any form for which the Issuer then
qualifies, which counsel for the Issuer deems appropriate and which is available
for the sale of such Registrable Securities in accordance with the intended
method of distribution thereof), or, if required in connection with a Separation
Demand, Form S-4 or any other form necessary to give effect to the Separation,
and use all commercially reasonable efforts to cause such Registration Statement
to become effective as expeditiously as practicable; provided, however, that
(i) before filing a Registration Statement or Prospectus or any amendments or
supplements thereto, the Issuer shall provide Stockholder Counsel and any other
Inspector with a reasonable opportunity to review and comment on such
Registration Statement and each Prospectus included therein (and each amendment
or supplement thereto) to be filed with the Commission, subject to such
documents being under the Issuer’s control, and (ii) the Issuer shall notify
each Stockholder, Stockholder Counsel, and each other party participating in
such distribution of Registrable Securities of any stop order issued or
threatened by the Commission and take all commercially reasonable action
required to prevent the entry of such stop order or to remove it if entered;”.
          SECTION 3.06. Amendment to Section 6.3(b) of the Agreement.
Section 6.3(b) of the Agreement is hereby amended by adding at the end thereof
the following:
          “This Section 6.3(b) shall not apply to any registration pursuant to a
Separation Demand.”
          SECTION 3.07. Amendment to Section 6.10 of the Agreement. Section 6.10
of the Agreement is hereby amended by adding at the end thereof the following:
          “This Section 6.10 shall not apply to any registration pursuant to a
Separation Demand.”
ARTICLE IV
Miscellaneous
          SECTION 4.01. Rights. Except as specifically set forth herein, the
Agreement shall remain unchanged and in full force and effect. The parties
acknowledge and agree that there are no amendments, modifications or waivers in
respect of the Agreement other than those specifically set forth in this
Amendment.

-5-



--------------------------------------------------------------------------------



 



          SECTION 4.02. Counterparts and Signature. This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
hereto and delivered to the other parties, it being understood that all parties
need not sign the same counterpart. This Amendment may be executed and delivered
by facsimile transmission.
          SECTION 4.03. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAWS PROVISION OR RULE (WHETHER OF
THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF LAWS OF ANY JURISDICTIONS OTHER THAN THOSE OF THE STATE OF NEW
YORK.
[Remainder of page intentionally left blank]

-6-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Amendment to be
signed by their duly authorized representatives.

            TIME WARNER INC.,
        by   /s/ John K. Martin, Jr.         Name:   John K. Martin, Jr.       
Title:   Executive Vice President & Chief
Financial Officer        TIME WARNER CABLE INC.,
        by   /s/ Robert D. Marcus         Name:   Robert D. Marcus       
Title:   Senior Executive Vice
President & Chief Financial
Officer     

-7-